                                   UNITED STATES DISTRICT COURT
                                  CENTRAL DISTRICT OF CALIFORNIA

                                          CIVIL MINUTES - GENERAL
 Case No.          CV 19-6371-GW-AGRx                                            Date      October 3, 2019
 Title             Julia G. Durward v. One Technologies LLC, et al.




 Present: The Honorable           GEORGE H. WU, UNITED STATES DISTRICT JUDGE
                Javier Gonzalez                          Terri A. Hourigan
                 Deputy Clerk                        Court Reporter / Recorder                   Tape No.
                Attorneys Present for Plaintiffs:                   Attorneys Present for Defendants:
                      Ju-In Daniel Jung                                       Witt W. Chang
                     Thomas V. Anderson                                       Ari N. Rothman
 PROCEEDINGS:                PLAINTIFF'S MOTION TO REMAND [17];

                             DEFENDANT ONE TECHNOLOGIES, LLC'S MOTION TO DISMISS
                             COMPLAINT FOR LACK OF PERSONAL JURISDICTION
                             PURSUANT TO FED. R. CIV. P. 12(b)(2) [9]

                             SCHEDULING CONFERENCE


The Court’s Tentative Ruling is circulated and attached hereto. Court hears oral argument. For reasons
stated on the record, the Motions are TAKEN UNDER SUBMISSION. Court to issue ruling.

The scheduling conference is taken off-calendar.




                                                                                                   :     25
                                                               Initials of Preparer   JG
CV-90 (06/04)                                  CIVIL MINUTES - GENERAL                                  Page 1 of 1
Julia G. Durward v. One Technologies LLC, and DOES 1-50 inclusive; Case No. 2:19-cv-06371-GW
Tentative Rulings on Motion to Dismiss and Motion to Remand



I.      Background
        Plaintiff Julia Durward sues Defendants One Technologies LLC (“OneTech”) and Does 1-
50 inclusive for violations of the California Business and Professions Code §§ 17529.5(a)(1) and
17529.5(a)(2) arising from unsolicited emails. See generally Complaint, Docket No. 1-1. Plaintiff
seeks statutory damages of $1,000 per email, attorneys’ fees, and costs. Id. ¶ 5.
        Plaintiff alleges the following: Plaintiff is an individual residing in Los Angeles County,
in California. Id. ¶ 7. OneTech is a Delaware limited liability company headquartered in Dallas,
Texas. Id. ¶ 8. OneTech, which owns and operates several websites, engages numerous third party
affiliates (the “advertising affiliates”) to advertise for OneTech. Id. ¶ 3-4. Defendants or their
agents sent at least 90 allegedly unlawful Unsolicited Commercial Emails (“spams”) to Plaintiff.
Id. ¶ 1. OneTech’s agents used self-destructing emails to hide both their and OneTech’s identities
in order to avoid liability for their illegal activities. Id. ¶ 2. The advertising affiliates send millions
of unlawful commercial emails to recipients that did not give consent to receive them. Id. ¶ 4.
Many of the emails include false and/or misrepresented headers, such as “from” names and email
addresses that misrepresent or hide the identity of the sender. Id. ¶ 4. Defendants’ emails were
designed to trick recipients into opening them. Id. ¶ 23. Many of the emails contain remote-hosted
images, which Defendants’ agents used to “essentially self-destruct the emails after a short period
of time, so as to prevent people from making complaints about Defendants and their agents.” Id. ¶
26-28. At least 15 of the emails contain third-party domain names belonging to Walmart, Netflix,
Ebay, Aliexpress, and Craigslist. Id. ¶ 30. The domain names were used without the permission of
those entities. Id. ¶ 30. Plaintiff received the complained-of emails in a computer located within
Los Angeles County. Id. ¶ 9.
        Plaintiff brought suit in Los Angeles Superior Court, and Defendants removed to this
Court. See generally Notice of Removal, Docket No. 1. Defendants filed a Motion to Dismiss for
lack of personal jurisdiction under Fed. R. Civ. P. 12(b)(2). See generally Motion to Dismiss
(“MTD”), Docket No. 9. Plaintiff opposed, see Opposition to Motion to Dismiss (“MTD Opp’n”),
Docket No. 19, and Defendant replied, see Reply in support of Motion to Dismiss (“MTD Reply”),
Docket No. 21. Plaintiff filed a Motion to Remand for “lack of Article III standing.” See Motion


                                                        1
to Remand (“MTR”), Docket No. 17. Defendant opposed, see Opposition to Motion to Remand
(“MTR Opp’n”), Docket No. 18, and Plaintiff replied, see Reply to Defendant’s Opposition to
Notice to Remand (“MTR Reply”), Docket No. 25.
II.    Legal Standard
       A. Federal Rule of Civil Procedure 12(b)(2)
       Federal Rule of Civil Procedure (“Rule”) 12(b)(2) allows a court to dismiss a matter for
“lack of jurisdiction over the person.” When a defendant moves to dismiss for lack of personal
jurisdiction, the burden shifts to the plaintiff to establish the court’s personal jurisdiction over the
defendant. See Pebble Beach Co. v. Caddy, 453 F.3d 1151, 1154 (9th Cir. 2006); Harris Rutsky &
Co. Ins. Servs. v. Bell & Clements Ltd., 328 F.3d 1122, 1128-29 (9th Cir. 2003). The plaintiff may
meet this burden by making a “prima facie showing of jurisdictional facts.” Pebble Beach, 453
F.3d at 1154. “Where not directly controverted, plaintiff’s version of the facts is taken as true for
the purposes of a 12(b)(2) motion to dismiss.” Doe v. Unocal Corp., 248 F.3d 915, 922 (9th Cir.
2001). “[C]onflicts between the facts contained in the parties’ affidavits must be resolved in [the
defendant’s] favor for purposes of deciding whether a prima facie case for personal jurisdiction
exists.” AT&T v. Compagnie Bruxelles Lambert, 94 F.3d 586, 588 (9th Cir. 1996) (quoting WNS,
Inc. v. Farrow, 884 F.2d 200, 203 (5th Cir. 1989)).
       Where there is no applicable federal statute governing personal jurisdiction, the district
court applies the law of the state in which the district court sits. SEC v. Ross, 504 F.3d 1130, 1138
(9th Cir. 2007). California permits “[a] court of [the] state [to] exercise jurisdiction on any basis
not inconsistent with the Constitution of this state or of the United States.” Cal. Civ. Proc. C. §
410.10; Fireman’s Fund Ins. Co. v. National Bank of Cooperatives, 103 F.3d 888, 893 (9th Cir.
1996) see also Sher v. Johnson, 911 F.2d 1357, 1361 (9th Cir. 1990) (California’s statutory
limitation is “coextensive with the outer limits of due process under the state and federal
constitutions, as those limits have been defined by the United States Supreme Court”). A court
may exercise personal jurisdiction over a nonresident defendant consistently with due process only
so long as there exist “minimum contacts” between the defendant and the forum, such that
maintenance of the suit “does not offend traditional notions of fair play and substantial justice.”
Int’l Shoe Co. v. Washington, 326 U.S. 310, 316 (1945) (citations and quotations omitted).
       Personal jurisdiction may be either general or specific. See Helicopteros Nacionales De
Colombia, S.A. v. Hall, 466 U.S. 408, 41, nn. 8 & 9 (1984). A defendant is present “generally” in



                                                       2
the forum when its activities in the state are “substantial” or “continuous and systematic.” Sher
911 F.2d at 1361. Where general jurisdiction does not exist, the Ninth Circuit has established a
three-factor test to evaluate whether the court may exercise specific jurisdiction over a defendant:
       (1) The nonresident defendant must do some act or consummate some transaction
       with the forum state or perform some act by which it purposefully avails itself of
       the privilege of conducting activities in the forum state, thereby invoking the
       benefits and protections of its laws;
       (2) the claim must arise out of or result from the defendant's forum-related activity;
       and/or
       (3) the exercise of jurisdiction must be reasonable.
Ochoa v. J.B. Martin & Sons Farms, Inc., 287 F.3d 1182, 1188 (9th Cir. 2002) (footnote omitted).
The first prong of the test may be satisfied by showing that a defendant either purposefully availed
itself of the privilege of conducting activities in California, or purposefully directed its activities
toward California. See Schwarzenegger v. Fred Martin Motor Co., 374 F.3d 797, 802 (9th Cir.
2004). The Ninth Circuit further explained this standard in Axiom Foods, Inc. v. Acerchem Int’l,
Inc., 874 F.3d 1064 (9th Cir. 2017):
               “The inquiry whether a forum State may assert specific jurisdiction over a
       nonresident defendant ‘focuses on the relationship among the defendant, the forum,
       and the litigation.’” Walden, 134 S. Ct. at 1121 (quoting Keeton v. Hustler
       Magazine, Inc., 465 U.S. 770, 775, 104 S. Ct. 1473, 79 L. Ed. 2d 790 (1984))
       (internal quotation marks omitted). Specifically, “the defendant’s suit-related
       conduct must create a substantial connection with the forum State.” Id. Our
       “primary concern” is “the burden on the defendant.” Bristol-Myers Squibb Co. v.
       Superior Court, 137 S. Ct. 1773, 1780, 198 L. Ed. 2d 395 (2017) (quoting World-
       Wide Volkswagen Corp. v. Woodson, 444 U.S. 286, 292, 100 S. Ct. 559, 62 L. Ed.
       2d 490 (1980)).
               Two principles animate the “defendant-focused” inquiry. Walden, 134 S.
       Ct. at 1122. First, the relationship between the nonresident defendant, the forum,
       and the litigation “must arise out of contacts that the ‘defendant himself’ creates
       with the forum State.” Id. (quoting Burger King Corp. v. Rudzewicz, 471 U.S. 462,
       475, 105 S. Ct. 2174, 85 L. Ed. 2d 528 (1985)). Second, the minimum contacts
       analysis examines “the defendant’s contacts with the forum State itself, not the
       defendant’s contacts with persons who reside there.” Id. It follows that “a
       defendant’s relationship with a plaintiff or third party, standing alone, is an
       insufficient basis for jurisdiction.” Id. at 1123.
Axiom, 874 F.3d at 1068.
       B. Article III Standing
       In order for a court to have subject matter jurisdiction, a plaintiff must have Article III
standing to bring a claim. See Lujan v. Defenders of Wildlife, 504 U.S. 555, 560 (1992); see also

                                                      3
U.S. Const. art. III, § 2. “Standing addresses whether the plaintiff is the proper party to bring the
matter to the court for adjudication.” Chandler v. State Farm Mut. Auto. Ins. Co., 598 F.3d 1115,
1122 (9th Cir. 2010). In order to have constitutional standing, the following elements must be
established: (1) the plaintiff must have suffered an “injury in fact,” (2) there must be some causal
connection between the injury and the conduct complained of, and (3) it must be likely that the
injury will be redressed by a favorable decision. Lujan, 504 U.S. at 560-61. To establish injury in
fact, the alleged invasion of a legally protected interest must be both “concrete and particularized”
and “actual or imminent,” not “conjectural” or “hypothetical.” Id. at 560. “[A] plaintiff does not
automatically satisfy the injury-in-fact requirement whenever a statute grants a person a statutory
right and purports to authorize that person to sue to vindicate that right. Even then, Article III
standing requires a concrete injury.” Robins v. Spokeo, Inc., 867 F.3d 1108, 1112 (9th Cir. 2017),
cert. denied, 138 S. Ct. 931 (2018) (internal quotation marks, citations and alteration omitted). “To
establish such an injury, the plaintiff must allege a statutory violation that caused him to suffer
some harm that actually exists in the world; there must be an injury that is real and not abstract or
merely procedural.” Id.
III.   Discussion
       A. Rule 12(b)(2)
               1. General Jurisdiction
       According to the Supreme Court, a corporation may be subject to general jurisdiction in a
state only if its contacts with that state are so “continuous and systematic” that it is “essentially at
home in the forum State.” Daimler AG v. Bauman, 134 U.S. 746, 761 (2014). OneTech is a Texas
limited liability company with its principal place of business in New York, Flour Fund has its
principal place of business in Texas, and all of its members are Texas citizens. See Zittlau
Declaration in Support of MTD (“Zittlau Decl.”) ¶ 2. Plaintiff does not assert that this Court has
general jurisdiction over Defendants. See Opp’n to MTD, p. 8. Accordingly, this Court concludes
that Defendants are not subject to general jurisdiction in California.
               2. Specific Jurisdiction
       As described above, this Court applies a three-prong test for determining whether specific
personal jurisdiction exists:
       (1) The nonresident defendant must do some act or consummate some transaction
       with the forum state or perform some act by which it purposefully avails itself of
       the privilege of conducting activities in the forum state, thereby invoking the


                                                       4
       benefits and protections of its laws;
       (2) the claim must arise out of or result from the defendant's forum-related activity;
       and/or
       (3) the exercise of jurisdiction must be reasonable.
Ochoa, 287 F.3d at 1188. The plaintiff bears the burden of satisfying the first two prongs of the
test; if the plaintiff does so, “the burden then shifts to the defendant to ‘present a compelling case’
that the exercise of jurisdiction would not be reasonable.” Schwarzenegger v. Fred Martin Motor
Co., 374 F.3d 797, 802 (9th Cir. 2004) (quoting Burger King Corp. v. Rudzewicz, 471 U.S. 462,
476-78 (1985)).
       Plaintiff claims that the alleged spam emails are “the center of Defendant[s’] consistent,
ongoing, and sophisticated sales effort that has always included California.” See Opp’n to MTD,
p. 12. Thus, this Court must next address whether the alleged spam emails advertising OneTech
confer specific personal jurisdiction on this Court. The one case to consider a nearly identical
question, Zoobuh, Inc. v. Williams, No. 2:13–CV–791-TS, 2014 WL 7261786 (D. Utah Dec. 18,
2014) (“Zoobuh/Williams”), concluded that such emails did not create the necessary minimum
contacts with the forum state to serve as a basis for specific personal jurisdiction. In
Zoobuh/Williams, the plaintiff, Zoobuh, which provided email, blog, and chat services, sued the
defendant, Thrive, a digital marketing company that contracted with third-party publishers to send
advertising emails. See id. at *1. Zoobuh alleged that Thrive, either directly or through third-party
publishers, sent tens of thousands of marketing emails to Zoobuh customers. See id. Thrive
responded with a declaration stating that the emails at issue were sent by the third-party publishers
with whom Thrive had contracted, and that Thrive had “no involvement with, or control over, the
origination, approval, or delivery of the emails.” Id. at *5. Moreover, Thrive asserted that it did
not “draft the content of the emails sent by the publishers; review or approve them; know where
(i.e., the location or the recipient) the publishers send the emails; or decide the customers to whom
the publishers should publish the emails.” Id. The court in that case found that the emails directed
into the forum state did not provide a basis for specific personal jurisdiction, explaining:

               Based upon the evidence presented, the Court cannot find that Defendant
       Thrive directly took any actions that are the subject of this litigation. Instead,
       Defendant used third parties who sent the emails of which Plaintiff complains.
       Plaintiff seeks to impute the actions of these third-party publishers, arguing that
       they are Defendant’s agents or representatives. However, there is no evidence upon
       which the Court could find an agency relationship. Defendant Thrive has stated that
       it has no involvement with or control over the origination, approval, or delivery of

                                                      5
         the emails. “It does not draft the content of the emails sent by the publishers; review
         or approve them; know where (i.e., the location or the recipient) the publishers send
         the emails; or decide the customers to whom the publishers should publish the
         emails.”
                 Based upon this evidence, there is nothing that would permit the Court to
         impute the contacts of these third-party publishers to Defendant Thrive. While it is
         likely that the Court would be able to exercise jurisdiction over the publishers based
         on the emails they sent into Utah, Plaintiff has provided no basis to allow the Court
         to exercise jurisdiction over Defendant Thrive. As the Supreme Court has recently
         emphasized, a defendant’s “relationship [with the forum state] must arise out of
         contacts that the ‘defendant himself ’ creates with the forum State.” [Walden v.
         Fiore, 134 S.Ct. 1115, 1122 (2014) (quoting Burger King Corp. v. Rudzewicz, 471
         U.S. 462, 475 (1985)).] The Court has “consistently rejected attempts to satisfy the
         defendant-focused ‘minimum contacts’ inquiry by demonstrating contacts between
         the plaintiff (or third parties) and the forum State.” At best, Plaintiff has shown
         contacts with the third-party publishers and Utah, but has not provided evidence of
         any minimum contacts between Defendant and the forum state. Therefore, the
         Court lacks jurisdiction over Defendant Thrive.
Id. (footnotes omitted).
         The same is true in this case. OneTech has provided a Declaration from its Compliance
Manager explaining its email marketing process. See Zittlau Decl., ¶¶ 10-13, Docket No. 9-2.
Zittlau states that “publishers control all aspects of transmitting the emails and make fundamental
decisions concerning the emails themselves, including choosing each email’s recipient.” Id., ¶ 11.1
Moreover:
         One Technologies also does not decide the recipients of the emails that publishers
         send. One Technologies does not know, does not direct, and has no control over,
         where the emails are sent, other than to prohibit publishers from sending email
         advertisements to email addresses associated with recipients who have requested to
         “opt-out” of receiving emails advertising One Technologies. One Technologies
         would not be able to identify the location of any given email recipient because,
         unlike phone number area codes, email addresses are not connected to any
         particular geographic location.

         1
             As set forth in the Zittlau declaration:
         10. One Technologies does not send any emails to consumers with whom it does not have an existing
         or current business relationship. One Technologies relies solely on independent contractors known
         as “publishers” or “affiliates” to send emails advertising One Technologies’ products and services.
         These publishers send emails advertising multiple companies, and not just One Technologies.
         11. One Technologies requires publishers to comply with applicable laws and regulations and follow
         One Technologies’ email compliance policy. However, publishers control all aspects of transmitting
         the emails and make fundamental decisions concerning the emails themselves, including choosing
         each email’s recipient.
See Zittlau Decl., ¶¶ 10-11.


                                                              6
Id., ¶ 12. Plaintiff has not adduced any evidence to dispute those assertions. This case is therefore
like Zoobuh/Williams, in which emails sent by third-party marketing publishers could not be
attributed to the defendant for purposes of establishing purposeful availment for specific personal
jurisdiction.2 3
         This outcome aligns with analogous decisions by courts finding that advertising in
nationally-distributed magazines does not create sufficient contacts with a state to establish
purposeful availment, despite the likelihood that those advertisements would reach consumers in
the forum states. See, e.g., Neuromechanical, LLC v. Kiro Kids Pty. Ltd., 2011 WL 333337, at *3
(D. Ariz. Jan. 31, 2011) (nationally-distributed email advertisements not sufficient to confer
specific personal jurisdiction, because “[s]uch nation-wide advertisements d[id] not constitute
‘individualized targeting’ by Defendants”); Cascade Corp. v. Hiab-Foco AB, 619 F.2d 36, 37-38
(9th Cir. 1980) (advertising in national publications, among other contacts, not sufficient to confer
specific personal jurisdiction); Alsop v. Carolina Custom Prods., 2007 U.S. Dist. LEXIS 65679,
at *20 (C.D. Cal. June 29, 2007) (same). Other cases Plaintiff cites are not persuasive: the Ninth
Circuit granted rehearing en banc in Gator.Com Corp. v. L.L. Bean, Inc., 341 F.3d 1072, 1078 (9th
Cir. 2003), and determined that “[t]he three-judge panel opinion shall not be cited as precedent by
or to this court or any district court of the Ninth Circuit, except to the extent adopted by the en
banc court.” Gator.com Corp. v. L.L. Bean, Inc., 366 F.3d 789 (9th Cir. 2004). Keeton v. Hustler
Magazine, Inc., 465 U.S. 770, 773, 104 S. Ct. 1473, 1478 (1984) involved a magazine circulated
by the defendant itself, not a third party, as here. And in Yahoo! Inc. v. La Ligue Contre Le
Racisme, 433 F.3d 1199, 1209 (9th Cir. 2006), the defendants seeking dismissal had obtained
orders from a French court directing the plaintiff to take action in California.

        2
           In XMission, L.C. v. Click Sales, Inc., No. 2:17-CV-1287-DAK, 2019 WL 1574810, at *5 (D. Utah Apr.
11, 2019), the following distinction was drawn between the Zoobuh/Williams situation and the scenario in a related
Zoobuh case where personal jurisdiction was found certain of the relevant emails had in fact been sent by the
defendant.
         Because this case involves emails sent directly from ClickBank, instead of only emails it may have
         enabled or encouraged third-party affiliates to send, the case is similar to Zoobuh, Inc. v. Savicom,
         Inc., Case No. 2:17-cv-1098JNP, 2018 WL 2768665 (D. Utah June 8, 2018), and distinguishable
         from Zoobuh, Inc. v. Williams, Case No. 2:13-cv-791TS, 2014 WL 7261786 (D. Utah Dec. 18,
         2014). As in Savicom, XMission has alleged that ClickBank directly sent emails to Utah and that
         some of XMission’s CAN-SPAM claims arise out of those emails.
         3
           Plaintiff attempts to distinguish Zoobuh by arguing that the defendant in that case only derived de minimis
income from the forum, and OneTech has not alleged that its income from marketing emails in California is similarly
de minimis. See MTD Opp’n, p. 12. However, Zoobuh only addressed the portion of the defendant’s income that was
related to the forum state in its discussion of general jurisdiction, not specific jurisdiction. See Zoobuh, 2014 WL
7261786, at *3.

                                                               7
         Plaintiff points out that OneTech’s website is programmed to accept customers from
California. See Opp’n to MTD, p. 11. However, even if the fact that OneTech’s website accepts
customers from California were sufficient to satisfy the first prong of specific personal jurisdiction,
it does not satisfy the second. See Ochoa, 287 F.3d at 1188. Plaintiff’s claim arises from the spam
emails she alleges she received, not from any interaction with OneTech’s website. The cases in
which a website targeting a state’s residents suffices to confer personal jurisdiction involve
“tortious conduct on a nationally accessible website.” See DFSB Kollective Co. v. Bourne, 897 F.
Supp. 2d 871, 880 (N.D. Cal. 2012) (quoting Mavrix Photo, Inc. v. Brand Techs., Inc., 647 F.3d
1218, 1229 (9th Cir. 2011)). In this case, Plaintiff’s alleged injury does not arise from any alleged
targeting of California consumers by OneTech’s website. Therefore, OneTech’s website’s
availability to California customers does not confer specific personal jurisdiction on this Court.
         Plaintiff also alleges that OneTech’s partnership with California business Cake Marketing
(“Cake”) constitutes purposeful availment of the privilege of conducting activities in California.
See MTD Opp’n, p. 13-14. According to Plaintiff, the links in OneTech’s marketing emails route
through Cake’s systems. See id. The Court would find that this, in itself, does not provide the
necessary contact between Defendants and California. The minimum contacts analysis examines
“the defendant’s contacts with the forum State itself, not the defendant’s contacts with persons
who reside there.” Walden v. Fiore, 571 U.S. 277, 285 (2014). It is true that “a defendant’s contacts
with the forum State may be intertwined with his transactions or interactions with . . . other parties.
But a defendant’s relationship with a . . . third party, standing alone, is an insufficient basis for
jurisdiction.” Id. Nothing in Plaintiff’s allegations regarding the alleged partnership between Cake
and OneTech indicates that Defendants “invoked the benefits and protections of [California’s]
laws.” Burger King, 471 U.S. at 476. The fact alone that OneTech did business with a California
company, without, for instance, evidence that the companies signed a contract in California or that
the partnership created an ongoing relationship in California related to the distribution of the spam
emails, is not enough to demonstrate purposeful availment for the specific jurisdiction analysis.
The Court finds that Plaintiff has not established the first prong of the three-prong test for specific
personal jurisdiction, see Ochoa, 287 F.3d at 1188, and the Court would therefore grant
Defendants’ Motion to Dismiss.4

         4
           The Court would deny Plaintiff’s Motion for Judicial Notice (“MJN”), Docket No. 19-2. The first request
is not relevant, because the location of OneTech’s founding does not affect the personal jurisdiction analysis. Courts
need not grant judicial notice as to irrelevant facts. See Kuba v. Sea World, Inc., 428 F. App’x 728, 732 (9th Cir.

                                                              8
         B. Standing
         Plaintiff argues that this Court should remand the case to state court based on a lack of
Article III standing. See MTR, p. 1. She argues only that she lacks standing because she has not
alleged an injury in fact. See generally, id. According to Plaintiff, the fact that she is only seeking
statutory damages, rather than damages for actual harm, demonstrates that she is not alleging an
injury in fact. See id. p. 6.
         This Court is inclined to find that Plaintiff has Article III standing. Plaintiff sues
Defendants for allegedly sending unsolicited and misleading commercial emails, in violation of
Cal. Bus. & Prof. Code § 17529(a). While “a plaintiff does not automatically satisfy the injury-in-
fact requirement whenever a statute grants a person a statutory right and purports to authorize that
person to sue to vindicate that right,” “some statutory violations, alone, do establish concrete
harm.” Robins, 867 F.3d at 1112-1113. The inquiry turns on whether the statute codifies a
substantive or a procedural right. If the right is substantive, then a plaintiff’s allegation of a
violation of the statute may be sufficient to confer standing. See Eichenberger v. ESPN, Inc., 876
F.3d 979, 983 (9th Cir. 2017).
         The Ninth Circuit has found violations of similar statutes, the Telephone Consumer
Protection Act (TCPA) and of the Video Privacy Protection Act (VPPA), sufficient per se to
establish a concrete injury sufficient under Article III. Id. (finding violation of VPPA sufficient
per se to confer standing); Van Patten v. Vertical Fitness Grp., LLC, 847 F.3d 1037 (9th Cir. 2017)
(finding sending unwanted text messages in violation of TCPA sufficient per se to confer
standing). Relevant considerations include “both history and the judgment of [the legislature],”


2011). Requests 2-4 state that in 2014 the Federal Trade Commission (“FTC”) filed a lawsuit against OneTech in the
Northern District of California, alleging that OneTech has customers in San Francisco, and culminating in a stipulated
judgment in which OneTech admitted to personal jurisdiction in the Northern District of California. See MJN, ¶¶ 2-4.
The location in which the previous lawsuit was filed and the allegations in the complaint of that lawsuit do not bear
on whether personal jurisdiction exists in this case. And OneTech admitted the facts necessary to establish jurisdiction
“[o]nly for the purposes of th[at] action.” Zittlau Decl., Exhibit B, p. 2. A court may not take judicial notice of matters
that are in dispute or of findings of fact from another case. See Wyatt v. Terhune, 315 F.3d 1108, 1114 & n.5 (9th Cir.
2003); Lee v. City of Los Angeles, 250 F.3d 668, 689-90 (9th Cir. 2001). The FTC’s decision to file against OneTech
in 2014 in the Northern District of California and to allege that OneTech has thousands of customers there does not
establish specific personal jurisdiction in this case, and OneTech’s concession of jurisdiction in the 2014 case was
clearly limited to that case. For the same reason, request 5, asserting that Defendant was sued in the Eastern District
of California in 2018 does not indicate that specific personal jurisdiction exists in this case; to the extent Plaintiff
hopes this Court will credit the underlying accuracy of that plaintiff’s calculation regarding jurisdiction, this Court
may not do so. See id. Finally, Plaintiff asserts in request 6 that OneTech partners with a California third party, Extole,
in connection with its marketing. However, Plaintiff provides no information linking Extole with the alleged spam
emails in this case. Without more, request 6 does not provide support for Plaintiff’s argument that specific personal
jurisdiction exists.

                                                                 9
Spokeo, Inc. v. Robins, 136 S. Ct. 1540, 1549 (2016), as revised (May 24, 2016), and whether
every violation of the statute “presents the precise harm and infringes the same [substantive]
interests [the legislature] sought to protect by enacting the [statute],” Van Patten, 847 F.3d at 1043.
        In this case, it is clear that the legislature created a substantive right in Cal. Bus. & Prof.
Code § 17529.5(a). The statute prohibits transmission of “(1) [an] e-mail advertisement [that]
contains or is accompanied by a third-party's domain name without the permission of the third
party”; and “(2) [an] e-mail advertisement [that] contains or is accompanied by falsified,
misrepresented, or forged header information.” Cal. Bus. & Prof. Code. § 17529.5(a). On its face,
therefore, the statute creates substantive, not procedural, restrictions. Moreover, the legislature
made specific findings relating to the harms resulting from unsolicited emails, including that:
        (b) The increase in spam is not only an annoyance but is also an increasing drain
        on corporate budgets and possibly a threat to the continued usefulness of the most
        successful tool of the computer age.
        (e) Like junk faxes, spam imposes a cost on users, using up valuable storage space
        in e-mail inboxes, as well as costly computer band width, and on networks and the
        computer servers that power them, and discourages people from using e-mail.
        (g) Like traditional paper “junk” mail, spam can be annoying and waste time, but it
        also causes many additional problems because it is easy and inexpensive to create,
        but difficult and costly to eliminate.
        (h) The “cost shifting” from deceptive spammers to Internet business and e-mail
        users has been likened to sending junk mail with postage due or making
        telemarketing calls to someone's pay-per-minute cellular phone.
        (i) Many spammers have become so adept at masking their tracks that they are
        rarely found, and are so technologically sophisticated that they can adjust their
        systems to counter special filters and other barriers against spam and can even
        electronically commandeer unprotected computers, turning them into spam-
        launching weapons of mass production.
        Cal. Bus. & Prof. Code. § 17529. Findings (e) and (h) explicitly analogize the injuries
caused by spam emails to injuries caused by violations of the TCPA, which the Ninth Circuit has
found to create a concrete injury sufficient to confer standing.5 Van Patten, 847 F.3d at 1043. “The
legislative findings support the conclusion that Cal. Bus. & Prof. Code § 17529.5 codifies a
substantive right to be protected from spam, and that a person who is the subject of a violation of

        5
           Plaintiff’s arguments that she does not have an injury because she “never alleges that she was deceived by
the complained of spam” are unavailing. MTR Reply, p. 2. “Like the VPPA and the TCPA, Cal. Bus. & Prof. Code.
§ 17529.5(a) ‘identifies a substantive right that suffers any time’ a prohibited spam message is transmitted.”
Silverstein, 2018 WL 5795776, at *9 (quoting Eichenberger, 876 F.3d at 983). Thus, the injury occurs when the
individual receives the spam message; reliance on the deceptive content is not required to create an injury.


                                                             10
that right sustains injuries including lost productivity and resources, annoyance, consumption of
valuable digital storage space and financial costs.” Silverstein v. Keynetics, Inc., 2018 WL
5795776, at *9 (C.D. Cal. Nov. 5, 2018). Because Plaintiff has alleged that Defendants sent her
unwanted and deceptive spam emails, in violation of Cal. Bus. & Prof. Code. § 17529.5(a), she
has alleged sufficient injury to confer standing. Therefore, the Court is inclined to deny Plaintiff’s
Motion to Remand for lack of Article III standing.
IV.    Conclusion
       Based on the foregoing discussion, the Court would GRANT the Motion to Dismiss and
DENY the Motion to Remand.




                                                     11
